DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 remain pending in the application and have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partition portion in claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The partition portion is not described in the specification and not clearly shown in the Drawings. For examination purposes, the Examiner will understand the partition portion to be the bore bridge area between adjacent cylinders.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyer et al. (US 2015/0300236).
Regarding Claim 1:
Beyer et al. teaches a water jacket comprising: a cooling channel (130) through which a coolant flows, the cooling channel being disposed in a cylinder block (100) in which a plurality of cylinders (124) are formed such that the cooling channel is positioned outside the cylinders; and a cooling groove (136) through which the coolant flows, the cooling groove being disposed between adjacent ones of the cylinders, wherein when an end portion of the cooling groove is viewed in sectional view perpendicular to a direction in which the cylinders are arranged (at 140, Fig 2), the end portion of the cooling groove and an inner wall of the cooling channel are continuous with each other via an inclined portion 
	Regarding Claim 2:
Beyer et al. teaches wherein in a plan view, a first curved side surface, a flat wall surface, and a second curved side surface are continuous with each other between the adjacent ones of the cylinders, the first curved side surface extending so as to be curved from a position closer to a side wall of one of the adjacent ones of the cylinders, the flat wall surface being parallel to the direction in which the cylinders are arranged and extending toward the other of the adjacent ones of the cylinders from a side edge of the first curved side surface, the second curved side surface extending so as to be curved from a side edge of the flat wall surface toward the other of the adjacent ones of the cylinders, and the cooling groove is disposed at the flat wall surface (see Fig 4 reproduced below).

    PNG
    media_image1.png
    486
    771
    media_image1.png
    Greyscale

	Regarding Claim 3:
Beyer et al. teaches a water jacket comprising: a cooling channel (130) through which a coolant flows, the cooling channel being disposed in a cylinder block (100) in which a plurality of cylinders (124) are formed such that the cooling channel is positioned outside the cylinders; and a cooling groove (136) through which the coolant flows, the cooling groove being disposed between adjacent ones of the cylinders, wherein in a plan view, a first curved side surface, a flat wall surface, and a second curved side surface are continuous with each other between the adjacent ones of the cylinders, the first curved side surface extending so as to be curved from a position closer to a side wall of one of the adjacent ones of the cylinders, the flat wall surface being parallel to a direction in which the cylinders are arranged and extending toward the other of the adjacent ones of the cylinders from a side edge of the first curved side surface, the second curved side surface extending so as to be curved from a side edge of the flat wall surface toward the 

    PNG
    media_image1.png
    486
    771
    media_image1.png
    Greyscale

	Regarding Claim 4, as best understood:
Beyer et al. teaches the adjacent ones of the cylinders are partitioned by a partition portion (bridge 126), and the cooling groove is provided to the partition portion.
	Regarding Claim 5, as best understood:
Beyer et al. teaches the cooling groove is provided to an upper portion of the partition portion (Fig 4).
	Regarding Claim 6:
Beyer et al. teaches the inclined portion is inclined downward toward the outside of cylinders (Figs 2 and 4).
	Regarding Claim 7:
Beyer et al. teaches a plan view, the inclined portion becomes wider toward the outside of cylinders (Fig 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747